

Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is dated as of August 14, 2008 (the "Execution Date"), between
Belvedere SoCal ("SoCal"), Professional Business Bank ("PBB"), and William
Baribault ("Executive") for the purposes set forth in this agreement (the
"Agreement").
 
WHEREAS, SoCal is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System ("FRB");
 
WHEREAS, SoCal is the parent holding company of PBB, a California chartered
banking corporation and wholly-owned subsidiary of SoCal, subject to the
supervision and regulation of the California Department of Financial
Institutions ("DF1") and Federal Deposit Insurance Corporation ("FDIC");
 
WHEREAS, it is the intention of the parties to enter into an employment
agreement for the purposes of securing Executive's services as the President and
Chief Executive Officer of SoCal and PBB (together, the "Company").
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, SoCal, PBB and Executive agree as follows:
 
1.  TERM. Subject to the provisions for earlier termination hereinafter
provided, Executive's employment hereunder shall be for a term that commenced on
February 28, 2008 (the "Effective Date") and ending on the fifth anniversary of
the Effective Date (the "Term"). Executive acknowledges that all amounts that
have become due and payable under this Agreement prior to the Execution Date
have been paid or provided to Executive by the Company.
 
2.  POSITION, DUTIES AND RESPONSIBILITIES. During the Term, the Company will
employ Executive, and Executive agrees to be employed as the President and Chief
Executive Officer of SoCal and the President and Chief Executive Officer of
P138. In such employment capacity, Executive will have such duties and
responsibilities as are noimally associated with such position and will report
to SoCal's Executive Chairman of the Board (currently Alan J. Lane) or his
designee. During the Term, and except as set forth on Schedule 1, Executive
shall devote his entire business time, attention and energies to the business
and affairs of the Company, to the performance of Executive's duties under this
Agreement and to the promotion of the Company's interests. Notwithstanding the
foregoing, subject to Section 11 below, nothing in this Agreement shall be
construed to limit Executive's ability to provide services to or participate in
non-profit, charitable or civic organizations or to manage personal investments,
including personal investment vehicles, to the extent that such activities do
not materially interfere with Executive's performance of his duties hereunder.
Executive acknowledges that Executive's services as President and Chief
Executive Officer of the Company shall constitute Executive's principal business
activity. During the Term, the geographic location where Executive's primary
office will be located will be in the Company's principal offices located at 199
South Los Robles Avenue, Suite 130, Pasadena, CA 91101, but Executive may also
work from any location Executive chooses. Notwithstanding the foregoing, the
Company may from time to time require Executive to travel temporarily to other
locations on the Company's business. At the Company's request, Executive will
serve the Company and/or its subsidiaries and affiliates in other capacities in
addition to the foregoing. In the event that Executive serves in any one or more
of such additional capacities, Executive's compensation will not be increased
beyond that specified in this Agreement. In addition, in the event Executive's
service in one or more of such additional capacities is terminated, Executive's
compensation, as specified in this Agreement, will not be diminished or reduced
in any manner as a result of such termination for so long as Executive otherwise
remains employed under the terms of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3.            BASE COMPENSATION. During the Term, the Company will pay Executive
a base salary of $300,000 per year, less payroll deductions and all required
withholdings, payable in accordance with the Company's normal payroll practices
and prorated for any partial pay period of employment. Executive's base salary
shall be subject, in the sole discretion of the Board of Directors of SoCal (the
"Board"), to (i) increase only based on the Board's annual review and (ii)
increase pursuant to the Company's policies as in effect from time to time, and,
pursuant to the growth of the Company (such base salary, as may be increased
pursuant to this Section 3, the "Base Compensation").
 
4.            ANNUAL BONUS. In addition to the Base Compensation, during the
Term, Executive will be eligible to participate in the Company's incentive bonus
plan applicable to senior executives of the Company. The amount of Executive's
annual bonus will be based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of such bonus plan as
in effect from time to time, provided that, subject to the teuus of such bonus
plan, Executive's target annual bonus shall be one hundred percent (100%) of
Base Compensation per year, pro-rated in accordance with Sections 4(a) or 4(b)
below, as applicable, for any partial year of service in which an annual bonus
is earned. Each annual bonus shall, to the extent payable in accordance with the
terms of the incentive bonus plan, be paid no later than. March 15th of the year
following the year in which such annual bonus is earned. Each annual bonus shall
be paid in cash or, at the election of Executive made at least thirty (30) days
prior to the payment date (or such other date as may be determined by the
Board), in whole or in part in a number of fully vested shares of SoCal common
stock equal to the dollar amount of the bonus payable divided by the Fair Market
Value (as defined in the SoCal 2007 Equity Incentive Plan (the "Plan")) of a
share of SoCal common stock on the date preceding the date on which the bonus is
paid. In the event that Executive elects to receive an annual bonus in shares,
SoCal shall issue such shares to Executive under the Plan and such shares shall
be subject to the terms and conditions of the Plan (including, without
limitation, the limits set forth in Section 3 and Section 6(c) of the Plan) and
an award agreement in a form prescribed by the Company.
 
The term "annual" as used in this Agreement shall be deemed to be with reference
to each calendar year during the Term. Further, to the extent that this
Agreement is in effect for less than any full calendar year, and unless
otherwise expressly provided herein, the following calculations shall apply:
 
a.  For the first year of the Term (calendar year 2008), any benefit amount
calculated on an annual basis for such year shall be determined by multiplying
the full amount which Executive was eligible to be paid for such year by a
fraction, the numerator of which is the number of days in the calendar year
remaining after the Effective Date and the denominator of which equals 365; and
 
 
2

--------------------------------------------------------------------------------

 
 
b.  With respect to calendar year 2013 (if Executive remains employed by the
Company under this Agreement through the fifth anniversary of the Effective
Date), any benefit amount calculated on an annual basis for such year shall be
determined by multiplying the full amount which Executive was eligible to be
paid for such year by a fraction, the numerator of which is the number of days
in the calendar year up until the effective date of Executive's termination and
the denominator of which equals 365.
 
5.            STOCK OPTIONS.
 
a.  Initial Option. The Company, on February 27, 2008 (the "Initial Grant
Date"), granted to Executive a nonqualified stock option to purchase 99,774
shares of SoCal common stock, which number is equal to 3.00% of the total number
of shares of SoCal common stock outstanding as of the Initial Grant Date (the
"Initial Option"), in the following proportions: 50% Performance-Vested Options,
17% Time-Vested Options, and 33% Modified Time-Vested Options, each
substantially in the applicable form stock option agreement attached hereto as
Exhibits A, B and C (together, the "Option Agreements").
 
b.  Subsequent Acquisition Make-Whole Option. In addition, provided that
Executive is then employed by the Company, in the event that (i) the Company
consummates an acquisition transaction in which the holders of SoCal common
stock immediately prior to such transaction continue, immediately after such
transaction, to control more than 50% of the total outstanding shares of SoCal
common stock (or equity securities of the surviving entity if SoCal is not the
surviving entity (any such equity securities, "New Equity")), and (ii) the total
number of shares of SoCal common stock (or New Equity) outstanding immediately
after the consummation of such acquisition transaction exceeds the total number
of shares of SoCal common stock outstanding immediately prior to the
consummation of such transaction, as determined in the sole and absolute
discretion of the Company (any such excess, the "Transaction Share Increase"),
then SoCal (or the surviving entity) shall, on the thirtieth calendar day (or,
if not a trading day, the next succeeding trading day) following the
consummation of such acquisition, grant to Executive a nonqualified option to
purchase a number of shares of SoCal common stock (or New Equity) equal to 3.00%
of the Transaction Share Increase (the "Subsequent Acquisition Make-Whole
Option" and, together with the Initial Option, the "Options").
 
c.  Option Terms. Each Option has been or shall be granted at an exercise price
per share equal to the Fair Market Value of a share of SoCal common stock on the
applicable date of grant. The terms and conditions of the Options, including
without limitation any applicable vesting and forfeiture conditions, have been
or shall be set forth in appropriate Option Agreements. The Options shall,
subject to the provisions of this Section 5, be governed in all respects by the
terms of the Plan and the applicable Option Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.            BENEFITS AND VACATION. During the Teini, (i) Executive and his
dependents shall be reimbursed by the Company throughout the term for all
medical and dental insurance premiums incurred by him for him and his Spouse
consistent with any plans, practices, policies and programs maintained or
sponsored by the Company from time to time which are applicable to other senior
executives of the Company, (ii) Executive shall be eligible to participate in
all incentive, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time which are applicable to
other senior executives of the Company, including without limitation, a Company
401(k) plan, subject to the terms and conditions thereof, and (iii) Executive
shall be eligible for standard benefits, such as paid time off and holidays, to
the extent applicable generally to other senior executives of the Company,
provided that, during the Term, Executive shall be entitled to no less than
twenty (20) vacation days per year (i.e., four weeks of vacation), pro-rated for
any partial year of service, in all cases, subject to the terms and conditions
of the applicable Company plans or policies. In addition, without limiting the
generality of the foregoing, the Company shall make available to Executive any
life and long-term disability insurance policies which it may provide for other
senior executives of the Company on the same terms and conditions as are made
available to such other senior executives or, at Executive's election, an amount
equal to the premiums payable by the Company for such policies as an expense
reimbursement.
 
7.            EXPENSES. During the Term, Executive shall be entitled to receive
prompt reimbursement of all reasonable business expenses incurred by Executive
in accordance with Company expense reimbursement policy applicable to its senior
executives, as in effect from time to time (plus such additional expense amounts
as Executive, in his reasonable discretion and subject to Company approval,
deems necessary and appropriate to carry out his duties as Chief Executive
Officer and President of each of the Companies) including expenses of up to
$1,300 per month, pro-rated for any partial month of service, associated with
the purchase or lease, operation and maintenance, of an automobile. To the
extent that any such expenses are deemed to constitute compensation to
Executive, including without limitation any auto reimbursement expenses or
insurance reimbursements pursuant to Section 6 above, such expenses shall be
reimbursed by December 31 of the year following the year in which the expense
was incurred. The amount of any such expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year and
Executive's right to reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.
 
8.            TERMINATION OF EMPLOYMENT.
 
a.  Termination Without Cause. The Company may terminate Executive's employment
without Cause (as defined below) at any time during the Term upon thirty (30)
days' written notice provided to Executive in accordance with Section 10 below,
or in the Company's sole discretion, payment of Executive's Base Salary for such
period in lieu of notice. If Executive's termination of employment is without
Cause and is also a "separation from service" (within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the "Code"),
and Treasury Regulation Section 1.409A-1(h)) ("Separation from Service"), the
Company shall promptly or, in the case of obligations described in clause (iv)
below, as such obligations become due, pay or provide to Executive, (i)
Executive's earned but unpaid Base Compensation accrued through the date of such
Separation from Service (the "Termination Date"), (ii) accrued but unpaid
vacation time through the Termination Date, (iii) reimbursement of any business
expenses incurred by Executive prior to the Termination Date that are
reimbursable under Section 7 above, (iv) any vested benefits and other amounts
due to Executive under any plan, program or policy of the Company, and (v) any
payment in lieu of notice of termination under this Section 8(a) (together, the
"Accrued Obligations"). In addition, subject to Section 8(f) below and
Executive's execution and non-revocation of a binding release in accordance with
Section 8(g) below, in the event Executive experiences a Separation from Service
due to a termination by the Company without Cause, the Company shall pay or
provide to Executive (the "Severance"):
 
 
4

--------------------------------------------------------------------------------

 
 
(1)  a lump-sum cash payment equal to the sum of (A) Executive's Base
Compensation at the rate in effect as of the Termination Date, plus (B) a pro
rata portion of Executive's target annual bonus for the calendar year in which
the Termination Date occurs, deteimined by multiplying the target annual bonus
by a fraction, the numerator of which equals the lesser of (i) the number of
days elapsed in the calendar year of termination through the Termination Date
and (ii) the number of days elapsed from the Effective Date through the
Termination Date and the denominator of which equals 365, provided, however,
that if a termination described in this Section 8(a) occurs within twenty-four
months after the consummation of an Acquisition (as defined below), then the
payment pursuant to this Section 8(a)(1) shall instead equal 200% of the sum of
(A) Executive's Base Compensation at the rate in effect as of the Termination
Date (disregarding any purported reduction of such Base Compensation), plus (B)
the annual bonus amount paid to Executive during the twelve (12) months
immediately preceding the Termination Date, or if an annual bonus was not paid
to Executive during such period, Executive's target annual bonus for the
calendar year in which the Termination Date occurs,and
 
(2)  at the Company's expense, continuation of group healthcare coverage for
Executive and his legal dependents until the earlier of twelve months from the
Termination Date or such time as Executive becomes eligible to receive medical
benefits under another group health plan, provided that Executive properly
elects continuation healthcare coverage under Section 4980B of the Code and the
regulations thereunder; following such continuation period, any further
continuation of such coverage under applicable law shall be at Executive's sole
expense.
 
Subject to Sections 8(1) and 8(g) below, the Severance amounts described in
Section 8(a)(1) above shall be paid to Executive no later than 15 calendar days
following the Termination Date, which payment schedule is intended to satisfy
the short-deferral exemption under Treasury Regulation Section 1.409A-1(b)(4).
For the avoidance of doubt, in no event shall the Severance, if payable, be
subject to offset in respect of any claims by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
b.  Resignation. Executive may terminate his employment at any time upon thirty
(30) days' written notice provided to Company in accordance with Section 10
below, provided, that the Company may, in its sole discretion, waive such notice
period without payment in lieu thereof, and Executive shall be entitled to
receive the Accrued Obligations promptly or, in the case of benefits described
in Section 8(a)(iv) above, as such obligations become due.
 
c.   Death; Disability. If Executive dies during the Term or his employment is
terminated due to his total and permanent disability (within the meaning of
Section 22(e)(3) of the Code) ("Disability"), Executive or his estate, as
applicable, shall be entitled to receive the Accrued Obligations promptly or, in
the case of benefits described in Section 8(a)(iv) above, as such obligations
become due.
 
d.   Resignation for Good Reason. As used herein, "Good Reason" shall mean the
occurrence of any of the following, without Executive's express written consent:
(i) a material reduction of Executive's duties or responsibilities; (ii) a
material reduction by Company of Executive's Base Compensation as in effect
immediately prior to such reduction; (iii) the relocation of Executive's
principal work location to a facility or a location that constitutes a material
change in the geographic location at which Executive provides services (within
the meaning of Section 409A, as defined below); or (iv) a material breach by the
Company of Sections 3, 4, 5, 6 or 7 of this Agreement; provided, that no
resignation for Good Reason shall be effective unless and until
 
(A)  Executive has first provided the Company with written notice specifically
identifying the acts or omissions constituting the grounds for "Good Reason"
within thirty (30) days after Executive has or should reasonably be expected to
have had knowledge of the occurrence thereof, (B) the Company has not cured such
acts or omissions within thirty (30) days of its actual receipt of such notice,
and (C) the effective date of Executive's termination for Good Reason occurs no
later than ninety (90) days after the initial existence of the facts or
circumstances constituting Good Reason.
 
If Executive's termination of employment is for "Good Reason" and is also a
Separation from Service, then Company shall have the same obligations as are set
forth in Section 8.a. above under the circumstance when a termination without
Cause is also a Separation from Service.
 
 
6

--------------------------------------------------------------------------------

 
 
e.  Cause. The Company may terminate Executive's employment for Cause by
providing notice to Executive in accordance with Section 10 below. If the
Company terminates Executive's employment for Cause, Executive shall be entitled
to receive the Accrued Obligations promptly or, in the case of benefits
described in Section 8(a)(iv) above, as such obligations become due.
 
f. Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, compensation and benefits that become payable in connection with a
termination of employment (if any), including without limitation any Severance
payments, shall be paid to Executive during the 6-month period following his
Separation from Service only to the extent that the Company reasonably
determines that paying such amounts at the time or times indicated in this
Agreement will not cause Executive to incur additional taxes under Code Section
409A (together with Department of Treasury regulations issued thereunder,
"Section 409A"). If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A without being subject to such additional taxes, including as a
result of Executive's death), the Company shall pay to Executive a lump-sum
amount equal to the cumulative amount that would have otherwise been payable to
Executive during such 6-month period.
 
g.  Release. Executive's right to receive the Severance payments and benefits
set forth in this Section 8 is conditioned on and subject to the execution and
non-revocation by Executive and the Company of a mutual, general release of
claims in a foiin reasonably acceptable to both parties, provided, however, that
the Release shall not apply to (i) claims by Executive against the Company in
his capacity as an optionholder or shareholder of the Company, or (ii) claims by
the Company against Executive for acts of fraud, embezzlement, breach of
fiduciary duty or other criminal acts.
 
h.  Termination of Offices and Directorships. Upon termination of Executive's
employment for any reason, Executive shall be deemed to have resigned from all
offices and directorships, if any, then held with the Company or any affiliate,
and shall take all actions reasonably requested by the Company to effectuate the
foregoing, provided, however, that if Executive's employment terminates other
than due to his voluntary resignation, a termination by the Company for Cause or
due to his death or Disability, this Section 8(h) shall not apply to Executive's
service as a member of the Board, which service shall be governed by the terms
and conditions applicable to such service prior to the Effective Date, and the
Company shall consider in good faith the continuation of Executive's service on
the Board. To the extent permissible under applicable law, including without
limitation, applicable fiduciary duties, if Executive's service on the Board is
terminated in connection with his termination of employment, other than due to a
termination by the Company for Cause or Executive's death or Disability, the
Company shall, contemporaneously with such termination, cause Executive to serve
(or to continue to serve) on the Company's Advisory Board in accordance with the
SoCal Interim Bank Advisory Board Charter, as in effect from time to time.
 
i.  Definitions. For purposes of this Agreement:
 
(1)  "Acquisition" means (i) any consolidation or merger of the Company with or
into any other corporation or other entity or person in which the stockholders
of the Company prior to such consolidation or merger own, directly or
indirectly, less than fifty percent (50%) of the continuing or surviving
entity's voting power immediately after such consolidation or merger, excluding
any consolidation or merger effected exclusively to change the domicile of the
Company; or (ii) a sale or other disposition of all or substantially all of the
stock or assets of the Company.
 
 
7

--------------------------------------------------------------------------------

 

(2)  "Cause" shall mean (A) Executive willfully fails to perform the duties
which Executive is required to perform hereunder, (B) Executive willfully
engages in illegal activity which materially adversely affects the Company's
reputation in the community or which evidences Executive's lack of fitness or
ability to perform his duties as reasonably determined by the Board in good
faith, (C) Executive willfully engages in the falsification of reports or makes
material, intentional misrepresentations or omissions of information supplied to
PBB, SoCal or to regulatory agencies, (D) Executive willfully commits any act
which would cause termination of coverage under PBB's Bankers' Blanket Bond, (E)
Executive willfully breaches a fiduciary duty, exhibits dishonesty or
deliberately or repeatedly disregards material policies or procedures of the
Company, (F) Executive willfully breaches this Agreement in any material
respect, (G) Executive willfully engages in conduct or acts of moral turpitude
that are materially injurious to the Company or any of its subsidiaries and
affiliates, (H) Executive is suspended or temporarily or permanently removed or
prohibited from participating in the conduct of the business of the Company by
the FDIC, DFI, FRB or any other banking authority, or (I) PBB is in default
under the provisions of 12 U.S.C. Section 1813(x)(1). Notwithstanding the
foregoing, Executive's employment with the Company shall not be deemed to have
been terminated for Cause unless the Company provides written notice to
Executive in accordance with Section 10 below of its intention to terminate his
employment for Cause, setting forth the specific facts or circumstances
constituting Cause and, in the case of facts or circumstances that are capable
of  cur; Executive has either failed to cure, or has failed to take reasonable
steps toward curing, such facts or circumstances within fifteen days of such
notice (or, in the case that reasonable steps have been taken within fifteen
days of such notice, has failed to cure within forty-five days of such notice).
In addition, notwithstanding any other provision of this Agreement, the Company
shall have no right to terminate Executive's employment for "Cause" to the
extent that the facts and/or circumstances relating to such termination arise,
in whole or in part, from the operation of the Company, or any conduct by, or
related to, the Company, or any parent, subsidiary or other affiliate of the
Company, in any case, occurring prior to the Effective Date.
 
9.            INTERNAL REVENUE CODE SECTION 280G.
 
a.  Gross-Up Payment. Anything in this Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
Payment (as defined below) would be subject to the Excise Tax (as defined
below), then Executive shall be entitled to receive an additional payment (the
"Excise Tax Gross-Up Payment") in an amount equal to 50% of the Excise Tax. For
purposes of determining the amount of any Excise Tax Gross-Up Payment, Executive
shall be considered to pay federal income tax at Executive's actual marginal
rate of federal income taxation in the calendar year in which the Excise Tax
Gross-Up Payment is to be made and state and local income taxes at Executive's
actual marginal rate of taxation in the state and locality of Executive's
residence on the date on which the Excise Tax Gross-Up Payment is calculated for
purposes of this Section 9, net of Executive's actual reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes, and taking into consideration the phase-out of Executive's itemized
deductions under federal income tax law.
 
 
8

--------------------------------------------------------------------------------

 
 
b.  Detelininations. Subject to the provisions of Section 9(c) below, all
determinations required to be made under this Section 9, including whether and
when an Excise Tax Gross-Up Payment is required, the amount of such Excise Tax
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by such nationally recognized accounting firm as
may be selected by the Company (the "Accounting Firm"); provided, that the
Accounting Firm's deteimination shall be made based upon "substantial authority"
within the meaning of Section 6662 of the Code. The Accounting Film shall
provide detailed supporting calculations both to the Company and Executive
within fifteen business days of the receipt of notice from Executive that there
has been a Payment or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
Excise Tax Gross-Up Payment, as determined pursuant to this Section 9, shall be
paid by the Company to Executive within fifteen days of the receipt of the
Accounting Firm's determination. Any determination by the Accounting Firm shall
be binding upon the Company and Executive, unless the Company obtains an opinion
of outside legal counsel, based upon at least "substantial authority" within the
meaning of Section 6662 of the Code, reaching a different determination, in
which event such legal opinion shall be binding upon the Company and Executive.
Notwithstanding anything herein to the contrary, in no event shall any Excise
Tax Gross-Up Payment to be paid by the Company under this Section 9 be made
later than the end of Executive's taxable year next following Executive's
taxable year in which Executive remits the related taxes. Any costs and expenses
incurred by the Company on behalf of Executive under this Section 9 due to any
tax contest, audit or litigation will be paid by the Company promptly, and in no
event later than the end of Executive's taxable year following Executive's
taxable year in which the taxes that are the subject of the tax contest, audit
or litigation are remitted to the taxing authority, or where as a result of such
tax contest, audit or litigation no taxes are remitted, the end of Executive's
taxable year following Executive's taxable year in which the audit is completed
or there is a final and non-appealable settlement or other resolution of the
contest or litigation.
 
c.  Notification; Contest. Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require payment
by the Company of the Excise Tax Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than 15 business days after Executive
is informed in writing of such claim. Executive shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that the Company desires to contest such claim,
Executive shall:
 
 
9

--------------------------------------------------------------------------------

 
 
(i)  give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii)  cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv)  permit the Company to participate in any proceedings relating to such
claim;
 
provided, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest. Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.
 
d.  Refund. If, after the receipt by Executive of an Excise Tax Gross-Up
Payment,
 
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Excise Tax Gross-Up Payment relates, Executive shall promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).
 
e.  Excise Tax Withholding. Notwithstanding any other provision of this Section
9, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of Executive, all or any portion of any Excise Tax Gross-Up Payment, and
Executive hereby consents to such withholding.
 
f.  Deduction Loss. For the avoidance of doubt, the the Company (and its
successor) shall be solely responsible for any loss of deductibility arising in
connection with Code Section 280G with respect to any Payments.
 
g.  Definitions. The following terms shall have the following meanings for
purposes of this Section 9:
 
(i) "Excise Tax" shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)  "Parachute Value" of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a "parachute payment" under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
 
(iii)  "Payment" shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise, but shall exclude any Excise Tax Gross-Up Payment.
 
(iv)  "Safe Harbor Amount" shall mean 2.99 times Executive's "base amount,"
within the meaning of Section 280G(b)(3) of the Code.
 
10.           NOTICE. Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by fax, email (followed by confirmation in writing) or
registered or certified mail, postage prepaid, addressed as follows (or if it is
sent through any other method agreed upon by the parties):
 
If to the Company:
 
Belvedere SoCal
199 South. Los Robles Ave. Suite 110
Pasadena, CA 91101
 
Attention: Alan Lane
Facsimile: (626) 395-7000
E-mail: alane@probizbank.com
 
If to Executive: to Executive's most current home address on file with the
Company's Human Resources Department, or to such other address as any party
hereto may designate by notice to the other in accordance with this Section 10,
and shall be deemed to have been given upon receipt.
 
11.           COVENANTS. a.Noncompetition, Nonsolicitation and Nondisclosure by
Executive.
 
(1)  Executive hereby agrees that he shall not, during the Term, directly or
indirectly, whether as an employee, employer, consultant, agent, principal,
stockholder, officer, director, or in any other individual or representative
capacity, engage or participate in any competitive banking or financial services
business.
 
(2)  Executive hereby agrees that he shall not, during the Term and for the nine
(9)-month period immediately following termination of Executive's employment
hereunder (the "Restricted Period"), solicit, encourage or assist, directly,
indirectly or in any manner whatsoever, any employees of the Company or its
affiliates or subsidiaries (including any former employees who voluntarily
teiininated employment with the Company within a twelve (12)- month period prior
to Executive's termination of employment with the Company) to resign or to apply
for or accept employment with any other competitive banking or financial
services business within the counties in California in which the Company has
located its offices. In addition, Executive hereby agrees that he shall not, at
any time, use any Proprietary Information (as defined below) to solicit,
encourage or assist, directly, indirectly or in any manner whatsoever, any
customer, person or entity that has a business relationship with the Company or,
during the twelve (12)-month period prior to Executive's termination of
employment with the Company, was engaged in a business relationship with the
Company, to terminate such business relationship and engage in a business
relationship with any other competitive banking or financial services business
within the counties in California in which the Company has located its offices.
 
 
11

--------------------------------------------------------------------------------

 
 
b.  Disclosure of Information. Executive shall not, at any time, without the
prior written consent of the Board or except as required by law to comply with
legal process including, without limitation, by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process, disclose to anyone any financial information, trade or business
secrets, customer lists, computer software or other information concerning the
business or operations of the Company or its affiliates or subsidiaries (the
"Proprietary Information"); provided, that Proprietary Information shall not
include information (i) in or which enters the public domain (other than by
breach of Executive's obligations hereunder), (ii) acquired by Executive other
than in connection with his employment, or (iii) that is disclosed to Executive
by a third party who Executive reasonably believes is not obligated to the
Company to keep such information confidential. Executive further recognizes and
acknowledges that any financial information concerning any customers of the
Company or its affiliates or subsidiaries is strictly confidential and is a
valuable, special and unique asset of the Company's business which also
constitutes Proprietary Information. Executive shall not, at any time, without
such consent or except as required by law, disclose to anyone said financial
information or any part thereof, for any reason or purpose whatsoever. In the
event Executive is required by law to disclose such information described in
this Section 11(b), Executive will provide the Company with prompt notice of
such request so that it may consider seeking a protective order. If, in the
absence of a protective order or the receipt of a waiver hereunder, Executive is
nonetheless, in the opinion of counsel, compelled to disclose any of such
information to any tribunal or any other party, then Executive may disclose (on
an "as needed" basis only) such information to such tribunal or other party
without liability hereunder. Notwithstanding the foregoing, Executive may
disclose such information concerning the business or operations of the Company
and its affiliates and subsidiaries as reasonably necessary in the proper
performance of Executive's duties and responsibilities hereunder or as may be
required by the FRB, DFI, FDIC or other regulatory agency having jurisdiction
over the operations of the Company in connection with an examination of the
Company or other proceeding conducted by such regulatory agency.
 
 
12

--------------------------------------------------------------------------------

 
 
c.  Non-Disparagement. During the Term and for a period of twelve (12) months
following termination of this Agreement and Executive's employment hereunder,
(i) Executive agrees that he shall not publicly or privately disparage, defame
or criticize the Company, its shareholders, its affiliates, subsidiaries,
officers or directors, and (ii) the Company, and each of them, agrees that (i)
none of its officers or directors shall publicly or privately disparage, defame
or criticize Executive, and (ii) it will take reasonable steps, as determined in
the sole discretion of the Company, to discourage its employees from publicly or
privately disparaging, defaming or criticizing Executive.
 
d.  Written, Printed or Electronic Material. All written, printed and electronic
material, notebooks and records including, without limitation, computer disks
used by Executive in performing duties for the Company, other than Executive's
personal address lists, telephone lists, notes and diaries, are and shall remain
the sole property of the Company. Upon termination of Executive's employment or
earlier request by the Company, Executive shall promptly return all such
materials (including all copies, extracts and summaries thereof) to the Company.
 
e.  Breach of Covenants. Each party acknowledges that a breach by such party of
any of the covenants or restrictions contained in this Section 11 will cause
irreparable damage to other party, the exact amount of which will be difficult
to ascertain, and that the remedies at law for any such breach will be
inadequate. Accordingly, each party agrees that if such party breaches or
attempts to breach any such covenants or restrictions, the other party shall be
entitled to temporary or permanent injunctive relief with respect to any such
breach or attempted breach (in addition to any other remedies, at law or in
equity, as may be available to such other party), without posting bond or other
security.
 
12.            INDEMNIFICATION. The Company and Executive acknowledge that they
have entered into that certain Indemnification Agreement dated February 27, 2008
("Indemnification Agreement") which shall govern all matters relating to
indemnification of Executive by the Company.
 
13.            REPRESENTATIONS. Executive hereby represents and warrants to the
Company that (a) Executive is entering into this Agreement voluntarily and that
the performance of his obligations hereunder will not violate any agreement
between Executive and any other person, firm, organization or other entity, and
(b) Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
his entering into this Agreement and/or providing services to the Company
pursuant to the teams of this Agreement.
 
14.            CODE SECTION 409A. To the extent applicable, this Agreement shall
be interpreted in accordance with Section 409A. Notwithstanding any provision of
this Agreement to the contrary, if at any time Executive and the Company
mutually determine that any payments or benefits payable hereunder may be
subject to Section 409A, the parties shall work together to adopt such
amendments to this Agreement or take any other actions that the parties
determine are necessary or appropriate to (i) exempt such payments and benefits
from Section 409A and/or preserve the intended tax treatment of such payments or
benefits, or (ii) comply with the requirements of Section 409A and thereby avoid
the application of penalty taxes under Section 409A.
 
 
13

--------------------------------------------------------------------------------

 
 
15.            WITHHOLDING. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
 
16.            ENTIRE AGREEMENT. As of the Effective Date, this Agreement,
together with any Option Agreement(s) and the Indemnification Agreement,
constitutes the final, complete and exclusive agreement between Executive and
the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to Executive by the Company or any representative thereof.
Executive agrees that any such agreement, offer or promise is hereby terminated
and will be of no further force or effect, and that upon his execution of this
Agreement, Executive will have no right or interest in or with respect to any
such agreement, offer or promise.
 
17.            AMENDMENT. The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the parties hereto or
their respective successors.
 
18.            ACKNOWLEDGEMENT. Executive hereby acknowledges (a) that Executive
has consulted with or has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement, and has been advised to do
so by the Company, and (b) that Executive has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
 
19.            GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to
conflicts of laws principles thereof.
 
20.            NO WAIVER. Failure by either party hereto to insist upon strict
compliance with any provision of this Agreement or to assert any right such
party may have hereunder shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
 
21.            ASSIGNMENT. This Agreement is binding on and for the benefit of
the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.
 
22.            SEVERABILITY. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
23.            CONSTRUCTION. The parties hereto acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
telins of this Agreement shall be construed fairly as to all parties hereto and
not in favor or against any party by the rule of construction abovementioned.
 
24.            COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
25.            CAPTIONS. The captions of this Agreement are not part of the
provisions hereof, rather they are included for convenience only and shall have
no force or effect.
 
[SIGNATURE PAGE FOLLOWS]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
EXECUTIVE:
   
 
/s/ William H. Baribault
   
WILLIAM H. BARIBAULT
         
SOCAL:
         
BELVEDERE SOCAL
           
By:
/s/ Alan J. Lane
           
Name:
Alan J. Lane
           
Title:
Executive Chairman
         
PROFESSIONAL BUSINESS BANK
           
By:
/s/ Alan J. Lane
           
Name:
Alan J. Lane
           
Title:
Executive Chairman
 


 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
LIST OF EXECUTIVE'S
OTHER PERMITTED ACTIVITIES
 
Boards of Directors positions, including advisory boards:
 
Henry Company, Director
M Chemical, Director
MC Gill, Director
Flintridge Preparatory School, Director
Kidspace Museum, Director
Verdugo Hills Hospital Foundation, Vice Chair Staub Metals, Advisor
 
Enterprises with ownership:
 
Oakwood Enterprises, Chair Paul Mar Inc, Chair
Eagle Associates, Partner
21 Fund, Partner
Henry Company (stock options)
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
[TIME-VEST OPTION AGREEMENT]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
[PERFORMANCE-VEST OPTION AGREEMENT]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
[MODIFIED TIME-VEST OPTION AGREEMENT]
 
 


--------------------------------------------------------------------------------